             Case 5:19-cv-00448-F Document 45 Filed 11/12/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 MIGUEL ANGEL GARCIA,                     )
                                          )
                   Plaintiff,             )
                                          )
 -vs-                                     )      Case No. CIV-19-448-F
                                          )
 CORRECTIONS CORPORATION                  )
 OF AMERICA,                              )
                                          )
                   Defendant.             )


                                   JUDGMENT

        This matter came before the court upon the motion for summary judgment
filed by defendant, CoreCivic, Inc., f/k/a Corrections Corporation of America, and
the issues having been duly considered and a decision having been duly rendered in
favor of defendant,
        IT IS HEREBY ORDERED, ADJUDGED and DECREED that judgment is
entered in favor of defendant, CoreCivic, Inc., f/k/a Corrections Corporation of
America, and against plaintiff, Miguel Angel Garcia, on plaintiff’s pro se complaint.
        DATED at Oklahoma City, Oklahoma, this 12th day of November, 2019.




19-0448p004.docx
